Title: To Thomas Jefferson from Tench Coxe, 15 September 1807
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia Sept. 15. 1807
                        
                        I have the honor to submit to your consideration some reflexions, which have been some time on my mind, the
                            publication of which appears inconvenient. It is not for me to say, whether the principle they exemplify is worthy of
                            adoption, nor what season for such adoption may be fit and proper. The bearing of such regulations on our foreign
                            relations, our finances &c will naturally be considered by the proper heads of departments. The English Navigation
                            laws had a serious effect upon the Dutch Navy, thro the sides of their
                            Merchantmen. The English principles adopted by all the maritime states, in order to produce like effects upon their naval
                            ascendency, and indeed to prevent the growth of such a superiority in other hands, is the object in my view. If every
                            nation held a share of navigation, proportioned to the bulk of its own productions & manufactures
                            exported, no such thing as the present naval despotism could exist, and we should, from that circumstance and from the
                            great volume of our exports, be able to bring into the seas occasional movements, the fear of which would go far to
                            preserve our peace. 
                  I have the honor to be, with perfect respect, Sir yr. most obed h Servt
                        
                            Tench Coxe
                            
                        
                    